Title: To James Madison from Louis-Marie Turreau, 14 August 1805 (Abstract)
From: Turreau, Louis-Marie
To: Madison, James


          § From Louis-Marie Turreau. 14 August 1805, Baltimore. General Moreau, to whom His Imperial and Royal Majesty has granted the liberty to come to the United States, having left France under the disadvantage of a legal judgment entered against him, must not under any circumstances receive in foreign countries the honors to which the consideration of his services would formerly have entitled him, and it is fitting that his arrival and his stay in the United States should not be marked by any demonstrations which go beyond the limits of hospitality. But General Moreau is a Frenchman, and as one he must in all circumstances, receive the protection of the agents of the Imperial government, at any time he may address them, in order to claim it.
          These are, Sir, the instructions received from Moreau’s government about him, and which Turreau hastens to communicate to JM, particularly because JM’s presence in Philadelphia, where Moreau is about to arrive at any moment, might involve JM in some demonstrations, which according to what he has the honor to point out, JM will believe it his duty to keep within certain limits, in view of the situation in which he finds himself, and out of respect for a legal judgment.
        